DETAILED ACTION
	Claims 1, 7, 9 and 10 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicants arguments and amendments filed on 5/5/21 have been fully considered however they are moot in view of new grounds of rejections.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al US (20130088960) and in further view of Gonsa et al US (20130343261).  


(Currently Amended) Regarding claim 1, Bi et al teaches a mobile station comprising: a processor; and a memory storing a program that causes the processor to: operate a first logical processing subject and a second logical processing subject (see Fig. 8, UE 805, the UE is able to transmit and receive information which indicates it would have both a transmitter and receiver) that operates in association with the first logical processing subject and perform multiple communications with a first base station and a second base station (see Fig. 8, primary point 810, secondary point 815, paragraphs [0076]-[0096], the UE has multiple communications with the primary and secondary points); accumulate data received from the second base station (see paragraph [0124], the UE receives packets from transmissions points and the received packets may then be stored in a memory, such as a buffer (block 1110)). Although Bi et al teaches the limitations above they fail to explicitly teach an amount of data being controlled by the first apparatus as further recited in the claims.  Conversely Gonsa et al teaches such limitations; and notify directly the first base station of data receiving status, wherein an amount of data transmitted from the first base station to the second base is controlled by the first base station based on of the data received from the second base station (see paragraph [0194], the processor further monitors buffer status reports received from the user equipment to decide to request the base station to dynamically instruct the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier, based on the monitored buffer status reports).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bi et al with the controlling of an amount of data as taught by Gonsa et al.  The motivation for this would have been have more flexible uplink and downlink allocations in a network (see paragraph [0154]).  

(Currently Amended) Regarding claim 3, Bi et al teaches wherein the processor is further configured to perform multiple communications by instructing the first logical processing subject to communicate with the first base station and instructing the second logical processing subject to communicate with the second base station (see Fig. 8 paragraphs [0076]-[0096]).   
(Currently Amended) Regarding claim 4, Bi et al teaches, wherein the processor is further configured to notify the first base station of the data receiving status based on information received from the first base station with respect to a cycle for periodic notification (see paragraph [0141]). 
(Previously Presented) Regarding claim 5, Bi et al teaches wherein the processor is further configured to notify a notification when a retention amount of data in the accumulation unit exceeds a threshold (see paragraph [0129]). 
(Currently Amended) Regarding claim 6, Bi et al teaches wherein processor is further configured to notify the first base station of the data receiving status by using a PDCP status report (see paragraphs [0135]) and  [0141]). 
(Currently Amended) Regarding claim 7, Bi et al teaches a wireless communication system a first base station (see Fig. 8, primary point 810), a second base station (see Fig. 8, secondary point 815) and a mobile station (see Fig. 8, UE 805) communicate, see Fig. 8 and paragraphs [0076]-[0096]),  the mobile station comprising: a processor; and a memory storing a program that causes the processor to: (see Fig. 8 and UE 805) operate a first logical processing subject and a second logical processing subject that operates in association with the first logical processing subject (see Fig. 8, UE 805, the UE is able to transmit and receive information which indicates it would have both a transmitter and receiver), and perform multiple communications with the first base station and the second base station (see Fig. 8, the UE communicates multiple times with a primary and secondary transmission point); accumulate data received from the second base station (see paragraph [0124], the UE receives packets from transmissions points and the received packets may then be stored in a memory, such as a buffer (block 1110)); and notify directly the first base station of data receiving status (see paragraph [0131], According to an example embodiment, the UE may initiate lost packet recovery by sending a report to the primary transmission point with the report indicating that the particular packet has been lost).  Although Bi et al teaches the limitations above they fail to explicitly teach an amount of data being controlled by the first apparatus as further recited in the claims.  Conversely Gonsa et al teaches such limitations; wherein an amount of data transmitted from the first base station  to the second base station is controlled by the first base station based on the data receiving status of the data received from the second base station (see paragraph [0194], the processor further monitors buffer status reports received from the user equipment to decide to request the base station to dynamically instruct the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier, based on the monitored buffer status reports); the first base station comprising: a second transmitter that transmits data to the second base station (see paragraph [0194],  the base station dynamically instructs the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier based on received buffer status reports from the UE); and a controller that receives data receiving status from the mobile station and controls an amount of data transmitted by the second transmitter  (see paragraph [0194], the processor further monitors buffer status reports received from the user equipment to decide to request the base station to dynamically instruct the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier, based on the monitored buffer status reports).  Therefore it would have been obvious to a person of 

(Currently Amended) Regarding claim 8, Bi et al teaches a base station configured to communicate with a mobile station (see Fig. 8, primary point 810, secondary point 815, paragraphs [0076]-[0096], the UE has multiple communications with the primary and secondary points), the base station comprising: a communication unit that communicates with the mobile station (see Fig. 8, primary point 810, secondary point 815, paragraphs [0076]-[0096], the UE has multiple communications with the primary and secondary points) ; a transmitter that transmits data to a second base station (see Fig. 8, primary point 810, secondary point 815, paragraphs [0076]-[0096], the UE has multiple communications with the primary and secondary points). Although Bi et al teaches the limitations above they fail to explicitly teach an amount of data being controlled by the first apparatus as further recited in the claims.  Conversely Gonsa et al teaches such limitations;  and a controller that receives data receiving status in the mobile station from the mobile station being configured to receive data from the base station via the second wireless communication apparatus and controls an amount of data transmitted from the transmitter to the second base station (see paragraph [0194],  the base station dynamically instructs the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier based on received buffer status reports from the UE) wherein an amount of data transmitted from the transmitter to the second base station is controlled by the base station based on the data receiving status of the data received from the second base station(see paragraph [0194], the processor further monitors buffer status reports received from the user equipment to decide to request the base station to dynamically instruct the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier, based on the monitored buffer status reports).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bi et al with the controlling of an amount of data as taught by Gonsa et al.  The motivation for this would have been have more flexible uplink and downlink allocations in a network (see paragraph [0154]).  The motivation for this would have been to avoid delays in packet transmission in a network (see paragraph [0007]).  
(Currently Amended) Regarding claim 9, Bi et al teaches wherein the transmitter communicates with the second base station by using a link layer protocol (see paragraph [0041]). 
(Currently Amended) Regarding claim 10, Bi et al teaches a wireless communication method by a mobile station comprising: performing multiple communications with a first base station and a second base station (see Fig. 8, primary point 810, secondary point 815, paragraphs [0076]-[0096], the UE has multiple communications with the primary and secondary points) by using a first logical processing subject and a second logical processing subject  that operates in association with the first logical processing subject (see Fig. 8, UE 805, the UE is able to transmit and receive information which indicates it would have both a transmitter and receiver); accumulating in a buffer, data received from the second base station (see paragraph [0124], the UE receives packets from transmissions points and the received packets may then be stored in a memory, such as a buffer (block 1110)); notifying directly the first base station of data receiving status in the buffer (see paragraph [0131], According to an example embodiment, the UE may initiate lost packet recovery by sending a report to the primary transmission point with the report indicating that the particular packet has been lost). Although Bi et al teaches the limitations above they fail to explicitly teach an amount of data being controlled by the first apparatus as further recited in the claims.  Conversely Gonsa et al teaches such limitations; and, wherein an amount of data transmitted from the first base station to the second base station is controlled by the based on the data receiving status in the mobile station of the data received from the second base station (see paragraph [0194], the processor further monitors buffer status reports received from the user equipment to decide to request the base station to dynamically instruct the relay node to deactivate/activate the uplink shared channel of the relay node for the second component carrier, based on the monitored buffer status reports).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bi et al with the controlling of an amount of data as taught by Gonsa et al.  The motivation for this would have been have more flexible uplink and downlink allocations in a network (see paragraph [0154]).  

Remarks
	The Applicant argues:
		Hayashi fails to teach the amended claim limitations which Bi also fails to cure.
	In response, 
		The Examiner respectfully submits, this argument is now moot in view of new grounds of rejection.  Please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.